UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4366


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOE MOLINA BENITEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00136-F-1)


Submitted:   January 12, 2011             Decided:   February 8, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. William E. H. Creech, OFFICE OF
THE UNITED STATES ATTORNEY, Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Noe   Molina    Benitez    pleaded       guilty    to   conspiracy     to

possess with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 846 (2006), and distribution of methamphetamine,

in violation of 21 U.S.C. § 841(a) (2006).                   The district court

sentenced Benitez to a total of 150 months of imprisonment and

Benitez now appeals.       His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising sentencing

issues but    stating     that   there       are   no   meritorious     issues   for

appeal.    Benitez was informed of his right to file a pro se

supplemental brief, but did not do so.                  The Government has filed

a motion to dismiss Benitez’s appeal of his sentence based on

Benitez’s waiver of his right to appeal.                   For the reasons that

follow, we dismiss the appeal of Benitez’s sentence and affirm

his conviction.

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                 United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                    This court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.     United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

           An appeal waiver is valid if the defendant knowingly

and   intelligently     agreed   to   the      waiver.       Id.   at    169.    To

                                         2
determine      whether    a     waiver    is       knowing       and   intelligent,     this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”          United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

We have thoroughly reviewed the record and conclude that Benitez

knowingly and intelligently entered into the plea agreement and

that the agreement waived Benitez’s right to appeal his sentence

under the circumstances presented.

              Accordingly, because we conclude the appellate waiver

was    valid      and    bars    Benitez           from    appealing       his   150-month

sentence, we grant the Government’s motion to dismiss the appeal

to the extent it seeks appellate review of Benitez’s sentence.

We    have   examined     the     entire       record       in    accordance     with   the

requirements of Anders and have found no meritorious issues for

appeal.      We therefore affirm Benitez’s conviction.

              This court requires that counsel inform Benitez, in

writing,     of   the    right    to     petition         the    Supreme   Court   of   the

                                               3
United States for further review.        If Benitez requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Benitez.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4